DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 12/07/2021.  Claims 1 and 4-22 are pending.  Claims 1, 16, and 20 have been written in independent form.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a fuel cooling system.”  The initially filed specification discloses “a fuel recirculation system” not “a fuel cooling system” as set forth in amended claim 1.  Consequently, this limitation lacks antecedent basis in the initially filed specification.

Claim Objections
Claims 1 4-11, 13, 16, and 20-22 are objected to because of the following informalities:
Claim 1 recites the limitations “at least one fuel outlet” in lines 7-8, and “the outlet” in line 8, and “the at least one fuel outlet” in line 12.  Given the amount of detail in the claim, if all three recitations of “outlet” are the same, it is suggested that “the outlet” in line 8 be written as “the at least one fuel outlet” as in line 12 to make it clear that all references to “the outlet” are referring to the same limitation.
Claim 4 recites the limitations “three distinct channels” in line 2, and “the three channels” in line 3.  If both limitations are the same, it is suggested that “the three 
Claim 5 recites the limitation “the three channels” in line 1.  If this is the same limitation that was introduced in claim 4 as “three distinct channels” in line 2, it is suggested that “the three channels” in line 1 of claim 5 be written as “the three distinct channels” to make it clear that it is the same limitation that was introduced in claim 4.
Claim 6 recites the limitation “the at least one outlet” in lines 1-2.  Given the amount of detail in the claim, if this is the same limitation that was introduced in claim 1 as “at least one fuel outlet” in lines 7-8, it is suggested that “the at least one outlet” in lines 1-2 of claim 6 be written as “the at least one fuel outlet” to make it clear that it is the same limitation that was introduced in claim 1.
Claim 7 recites the limitations “five distinct channels” in line 2, and “the five channels” in lines 2-3.  If both limitations are the same, it is suggested that “the five channels” in lines 2-3 be written as “the five distinct channels” to make it clear that both limitations are the same.
Claim 8 recites the limitation “the five channels” in line 1.  If this is the same limitation that was introduced in claim 7 as “five distinct channels” in line 2, it is suggested that “the five channels” in line 1 of claim 8 be written as “the five distinct channels” to make it clear that it is the same limitation that was introduced in claim 7.
Claim 9 recites the limitation “the at least one outlet” in lines 1-2.  Given the amount of detail in the claim, if this is the same limitation that was introduced in claim 1 as “at least one fuel outlet” in lines 7-8, it is suggested that “the at least one outlet” in lines 1-2 of 
Claim 10 recites the limitations “at least one structural cross member” in lines 1-2 and “the at least one cross member” in lines 2-3.  If both limitations are the same, it is suggested that “the at least one cross member” in lines 2-3 be written as “the at least one structural cross member” to make it clear that both limitations are the same.
Claim 11 recites the limitation “the cross member” in line 2.  If this is the same limitation that was introduced in claim 10 as “at least one structural cross member” in lines 1-2, it is suggested that “the cross member” in line 2 of claim 11 be written as “the at least one structural cross member” to make it clear that it is the same limitation that was introduced in claim 10.
Claim 13 appears to include a typographical error.  In line 3, it appears that the word “stringe’ should be the word “stringer” instead.
Claim 16 recites the limitations “a plurality of spaced-apart cross members” in lines 7-8 and “the cross members” in line 9.  Given the amount of detail in the claim, if both limitations are the same, it is suggested that “the cross members” in line 9 be written as “the plurality of spaced-apart cross members” to make it clear that both limitations are the same.
Claim 20 recites the limitations “an outboard location” in lines 3-4 and “the location” in line 6.  Given the amount of detail in the claim, if both limitations are the same, it is suggested that “the location” in line 6 be written as “the outboard location” to make it clear that both limitations are the same.
Claim 20 recites the limitations “at least one crossmember” and “the crossmember” in line 10.  Once again, given the amount of detail in the claim, if both limitations are the same, it is suggested that “the crossmember” in line 10 be written as “the at least one crossmember” to make it clear that both limitations are the same.
Claim 21 recites the limitations “cross members” in line 1.  If this is the same limitation that was introduced in claim 16 as part of “a plurality of spaced-apart cross members and spaced-apart longitudinal members” in lines 7-8, the limitation in claim 21 should be written in such a way to clarify that it is the same limitation.  As currently written, it is not abundantly clear that this is necessarily the same limitation.
Claim 21 recites the limitation “the longitudinal members” in line 2.  If this is the same limitation that was introduced in claim 16 as part of “a plurality of spaced-apart cross members and spaced-apart longitudinal members” in lines 7-8 and “the plurality of longitudinal members” in lines 9-10, the limitation in claim 21 should be written in such a way to clarify that it is the same limitation.  As currently written, it is not abundantly clear that this is necessarily the same limitation.
Claim 22 recites the limitation “the longitudinal members” in lines 1-2.  If this is the same limitation that was introduced in claim 16 as part of “a plurality of spaced-apart cross members and spaced-apart longitudinal members” in lines 7-8 and “the plurality of longitudinal members” in lines 9-10, the limitation in claim 22 should be written in such a way to clarify that it is the same limitation.  As currently written, it is not abundantly clear that this is necessarily the same limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 14-22 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claims 4 and 7 depend from canceled claim 3.  Consequently, it is not clear from which claim they should depend.  For examination purposes, and as best understood, claims 4 and 7 will be interpreted as depending from claim 1.
Additionally, dependent claims 5-6 and 8-9 necessarily inherit the deficiencies of their respective parent claim.
Claim 6 recites the limitation "the heads of each of the two outside channels" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least one channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 7 recites the limitation "the at least one channel comprises five distinct channels" in lines 1-2.  This limitation is unclear and confusing.  How can or does one channel have five distinct channels?  The claim does not provide enough specificity to assist one of ordinary skill in the art ascertain how this is possible.
8-9 necessarily inherit the deficiencies of the parent claim.
Claim 14 recites the limitation "the fuel delivery system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the system is configured to" in line 1.  This limitation is vague and indefinite.  It is not clear which "system" is being referenced by this limitation.  Is it "the system" in the preamble of claim 15 or is it "the fuel cooling system" in claim 1?
Claim 16 recites the limitation "a pump for creating pressure to transport fuel along the fuel line such that fuel discharged from the fuel line in the outboard section of the wing fuel tank and creates a stream of fuel flow" in lines 4-5.  This limitation is vague and indefinite.  The phrase is incomplete in the sense that it is not clear what “creates a stream of fuel flow.”
Claim 16 also recites the limitation "the interior including a plurality of spaced-apart cross members and spaced-apart longitudinal members" in lines 7-8.  This limitation is vague and indefinite.  To simplify the following discussion, and for discussion purposes only, Examiner makes the following assignments:  spaced-apart cross members=Δs; spaced-apart longitudinal members =Ωs.  If a plurality of Δs and Ωs are required, wouldn’t the limitation be satisfied if there is only one Δ and only one Ω?  Also, wouldn’t the limitation be satisfied if there were only two Δs or only two Ωs?  If the claim requires that the interior include a plurality of spaced-apart cross members and a plurality of spaced-apart longitudinal members, as suggested by the claim limitation “the plurality of longitudinal members” in lines 9-10 (which is also a problematic limitation as set forth in the objection of claim 16 hereinabove), the claim should be written in such a way to clarify this requirement.
17-19 and 21-22 necessarily inherit the deficiencies of the parent claim.
The term "an elevated bulk fuel temperature" in claim 20 is a relative term which renders the claim indefinite.  The term "elevated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the limitation "upon sensing an elevated bulk fuel temperature level, pumping fuel to an outboard location in a wing fuel tank; configuring the internal surfaces of the wing fuel tank to allow a stream of fuel to flow down from the location directly on top of an aircraft skin, the aircraft skin defining a bottom of the tank, the stream of fuel thus reducing a bulk fuel temperature within the wing fuel tank" in lines 2-9.  This limitation is vague and indefinite.  There appears to be no relationship between the sensing/pumping step and the configuring step.  Is the configuring step supposed to be correlated to the sensing/pumping step in some way?
Claim 20 is also rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step(s) to state the conditions under which the “thus reducing” step is carried out.  Because the “thus reducing” statement depends on the bulk temperature of the fuel, when the reducing step is being carried out, the conditions need to be specified under which this step takes place.  Depending on the temperature of the bulk fuel and the temperature of the fuel tank into which the bulk fuel is being pumped, the temperature of the bulk fuel may need to be increased to obtain and maintain optimal conditions inside the fuel tank.  For example, if the surrounding and inside temperature of the .
Additionally, claim 20 recites the limitation “the crossmember being configured to have a plurality of apertures, each aperture configured to allow flow around one of a plurality of longitudinal members, the plurality of apertures maintaining the stream of flow past the at least one crossmember” in lines 10-13.  This limitation is also vague and indefinite.  The crossmember does not perform a function, and therefore does not further limit the claim.  Consequently, it is unclear how it limits the operations of the method and how it is to be interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 10-14, 16, 18, and 21-22 is/are rejected under 35 USC § 102(a)(1) as anticipated by KOMODA, U.S. Patent Application Publication 2015/0041004 A1 (hereinafter called KOMODA).
Regarding claim 1, KOMODA teaches an aircraft system (See e.g., FIG. 1) comprising:
a fuel tank (See e.g., FIG. 1 element 30);
a fuel cooling system (See e.g., FIG. 1 element 10) configured to deliver fuel from an inboard location of the fuel tank (See e.g., FIG. 3 element 40) to an outboard location of the fuel tank (See e.g., FIG. 3 element 30), the fuel tank being: (i) located in the wing (See e.g., FIG. 1 element 30); (ii) defined by internal structures of the wing; or (iii) both; and
(See e.g., FIGS. 3 & 5A-5B element 27 showing fuel being output) located at an outboard section of the wing (See e.g., FIGS. 3 & 5A-5B element 27 located in outboard section of element 30), the outlet being located to discharge such that inboard flow occurs due to gravity along at least a portion of a lower skin of the wing (See e.g., FIGS. 2B, 3, & 5A-5B element 6; ¶s [0106] & [0121], “… the outer tank 30 maintains the full storage amount, and an amount exceeding the full storage amount overflows into the inner tank 40 through the fuel passage 20 by gravity. … the fuel amount in the inner tank 40 can be reduced first by employing the configuration in which the fuel is caused to overflow into the inner tank 40 from the outer tank 30 by gravity.”), thus reducing a temperature of fuel within the wing fuel tank; and
wherein the at least one fuel outlet is oriented to deliver fuel into a plurality of channels (See e.g., FIGS. 2B, 3, & 9; ¶s [0070], [0098], [0100], [0129], & [0167]), the plurality of channels being at least partially defined by longitudinally-extending structural configurations rising from the internal surfaces of the lower skin of the wing (See e.g., FIG. 2B element 7; ¶ [0101]).
Regarding claim 4, as best understood, KOMODA teaches wherein the plurality of channels comprises three distinct channels (See e.g., FIG. 2B; ¶s [0098] & [0101], where, when the details disclosed in ¶s [0098] & [0101], are applied accordingly to the other adjacent stringers 7 as described, the three channels are as labeled in annotated FIG. 2B herein below) including a central channel flanked by two outside channels, all of the three channels being defined by the internal surfaces of the lower skin (See e.g., annotated FIG. 2B hereinbelow).


    PNG
    media_image1.png
    853
    611
    media_image1.png
    Greyscale

Regarding claim 5, as best understood, KOMODA teaches wherein the three channels are defined laterally by structural configurations attached atop the lower internal surfaces of the skin, and extending along the length of the wing (See e.g., annotated FIG. 2B hereinabove; ¶s [0098] & [0101]).
Regarding claim 7, as best understood, KOMODA teaches wherein the at least one channel (See e.g., FIG. 2B; ¶ [0066], where the entirety of the enclosure of the stringers, ribs, and spars by the front and back skins teach at least one channel) comprises five distinct channels including a central channel flanked by four outside channels, all of the five channels being defined by the internal surfaces of the lower skin (See e.g., FIGS. 2B & 9; ¶s [0066], [0098] & [0100]-[0101], where, when the details disclosed in these recited ¶s, are applied accordingly to the other adjacent stringers 7 as described, FIG. 9 shows that there are enough ribs and stringers that, when configured as labeled in the annotated FIG. 2B herein below, are able to be configured as five distinct channels including a central channel flanked by four outside channels, all of the five channels being defined by the internal surfaces of the lower skin).
Regarding claim 8, as best understood, KOMODA teaches wherein the five channels are defined laterally by structural configurations attached atop the internal surfaces of the lower skin (See e.g., FIGS. 2B & 9; ¶s [0066], [0098] & [0100]-[0101], where the five channels are as disclosed in the rejection of claim 7 hereinabove, and FIG. 2B & ¶ [0066] teach the limitation attached atop the internal surfaces of the lower skin).
Regarding claim 10, KOMODA teaches wherein at least one structural cross member in the wing is configured to encounter the inboard flow (See e.g., FIGS. 2B & 9 element 8; ¶s [0066], [0070], [0100]), and that the at least one cross member is configured to allow flow through at least one aperture (See e.g., FIG. 9 element 81) defined therethrough, the at least one (See e.g., FIGS. 2B & 9 elements 6 & 81; ¶s [0066], [0070], [0100]).
Regarding claim 11, KOMODA teaches wherein the at least one aperture defined in the cross member is an enlarged hole adapted to allow increased flow around a stringer (See e.g., FIG. 9 elements 8, 81, & 7; ¶s [0066], [0070], [0100]).
Regarding claim 12, KOMODA teaches wherein the at least one aperture is an added laterally extending slot located between laterally spaced stringers (See e.g., annotated FIG. 2B hereinabove).
Regarding claim 13, KOMODA teaches wherein wherein the at least one aperture comprises at least one enlarged hole adapted to allow increased flow around a stringer and to conform to a shape of the stringe[r] (See e.g., FIG. 9 elements 8, 81, & 7; ¶s [0066], [0070], [0100]), and at least one added aperture existing between laterally spaced stringers (See e.g., annotated FIG. 2B hereinabove, where Examiner broadly interprets a slot as a type of aperture, therefore the cited reference teaches the instant limitation).
Regarding claim 14, KOMODA teaches wherein the fuel delivery system includes:
a fuel line (See e.g., FIGS. 2B, 3, & 9; ¶s [0098], [0100]-[0101], [0129], & [0167], where elements 7 as described to be used as the fuel passage 20 and 70 as shown in FIGS. 3 and 9 and as discussed in the recited paragraphs);
a pumping arrangement (See e.g., FIG. 3 element 23), the pumping arrangement creating pressure to transport fuel through the fuel line to the outlet at the outboard location (See e.g., FIG. 3 element 27, i.e., the outlet; ¶s [0092]-[0093]), the pumping arrangement including one of the following sources: a) a dedicated fuel recirculation pump that is independent from a main engine fuel supply system (See e.g., FIG. 3 element 231); b) engine feed hopper pressure 
Regarding claim 16, as best understood, KOMODA teaches a fuel recirculation system, comprising:
a fuel line (See e.g., FIG. 3 element 27) extending from an inboard section of a wing fuel tank (See e.g., FIGS. 1 & 3 elements 3 & 30, where element 3 is not labeled in FIG. 3, so FIG. 1 was cited to show the teaching of a wing in relationship to a wing fuel tank, i.e., 30, and that it is located in an inboard section of a wing fuel tank) to an outboard section of the wing fuel tank (See e.g., FIG. 3 element 27, where element 27 is shown extending toward the outboard section of the wing and therefore teaches the instant claim limitation);
a pump (See e.g., FIG. 3 element 23) for creating pressure to transport fuel along the fuel line such that fuel discharged from the fuel line in the outboard section of the wing fuel tank and creates a stream of fuel flow (See e.g., FIG. 3 element 23; ¶s [0092]-[0093]);
the wing fuel tank defined by a wing interior (See e.g., FIGS. 1, 2A, & 3 elements 3, W, & 30; ¶ [0067]), the interior including a plurality of spaced-apart cross members and spaced-apart longitudinal members (See e.g., FIGS. 2A-2B elements 8 & 7); and
the cross members each being configured to allow free flow around each of the plurality of longitudinal members such that a gravitational force compels the stream of flow along a lower wing skin towards the inboard section of the wing fuel tank (See e.g., FIGS. 2A-2B, 3, 5A-5B, & 9; ¶s [0070], [0100], [0106], [0121]) thereby reducing a temperature of fuel within the wing fuel tank.
Regarding claim 18, KOMODA teaches wherein the stream of fuel flow is provided by one of the following sources: a) a dedicated fuel recirculation pump that is independent from a (See e.g., FIG. 3 element 23; ¶s [0092]-[0093]); b) engine feed hopper pressure developed by fuel scavenge system pumps; or c) recirculation flow branched off from plumbing of the main engine fuel supply system.
Regarding claim 21, as best understood, KOMODA teaches wherein cross members are ribs (See e.g., FIGS. 2A & 9 elements 8) and the longitudinal members are stringers (See e.g., FIGS. 2A-2B elements 7).
Regarding claim 22, as best understood, KOMODA teaches wherein the longitudinal members create a plurality of fuel flow channels therebetween (See e.g., FIGS. 2B & 9; ¶s [0070], [0098], [0100]-[0101], [0129], & [0167]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claims 15 and 19-20 is/are rejected under 35 USC § 103 as being unpatentable over KOMODA, and further in view of Jones, U.S. Patent Application Publication 2015/0217153 A1 (hereinafter called Jones It is noted that this reference is cited on the IDS filed 01/31/2020).
Regarding claim 15, KOMODA teaches all the elements of the instant claim as set forth in the rejection of claim 1 hereinabove, but KOMODA does not teach wherein the system is configured to control a bulk fuel temperature through either one or both of the following ways: a) modulating a recirculation flow; b) modulating a flow of warm engine motive flow fuel.
However, Jones teaches wherein the system is configured to control a bulk fuel temperature through either one or both of the following ways: a) modulating a recirculation flow (See e.g., ¶s [0033] & [0061]-[0063], where the functions performed by the system controller of measuring fuel tank temperatures and determining when to allow recirculated flow teach modulating a recirculation flow); b) modulating a flow of warm engine motive flow fuel.
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA and Jones before him, before the effective filing date of the claimed invention, to provide the aircraft system of KOMODA with the system is configured to control a bulk fuel temperature through either one or both of the following ways: a) modulating a recirculation flow; b) modulating a flow of warm engine motive flow fuel, as taught by Jones.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to improve aircraft safety and reduce aircraft vulnerability due to fuel tank flammability, as disclosed in Jones (See e.g., ¶ [0001]).
Regarding claim 19, KOMODA teaches all the elements of the instant claim as set forth in the rejection of claim 16 hereinabove, but KOMODA does not teach wherein a bulk fuel 
However, Jones teaches wherein a bulk fuel temperature is controlled through either one or both of the following ways: a) modulating a recirculation flow (See e.g., ¶ [0033] & [0061]-[0063], where the functions performed by the system controller of measuring fuel tank temperatures and determining when to allow recirculated flow teach modulating a recirculation flow); b) modulating a flow of warm engine motive flow fuel.
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA and Jones before him, before the effective filing date of the claimed invention, to provide the fuel recirculation system of KOMODA with a bulk fuel temperature is controlled through either one or both of the following ways: a) modulating a recirculation flow; b) modulating a flow of warm engine motive flow fuel, as taught by Jones.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to improve aircraft safety and reduce aircraft vulnerability due to fuel tank flammability, as disclosed in Jones (See e.g., ¶ [0001]).
Regarding claim 20, KOMODA teaches a method of maintaining fuel temperatures below flash point temperatures comprising:
…, pumping fuel to an outboard location in a wing fuel tank (See e.g., ¶s [0092]-[0093]);
configuring the internal surfaces of the wing fuel tank to allow a stream of fuel (See e.g., FIG. 3 element 23; ¶s [0092]-[0093]) to flow down from the location directly on top of an aircraft skin (See e.g., FIGS. 2A-2B, 3, 5A-5B, & 9 element 6, where element 6 teaches an aircraft skin; ¶s [0070], [0100], [0106], [0121]), the aircraft skin defining a bottom of the tank (See e.g., FIG. 2B element 6; ¶s [0066]), the stream of fuel thus reducing a bulk fuel temperature within the wing fuel tank; and
at least one crossmember (See e.g., FIGS. 2A & 9 element 8) in the path of the stream of fuel (See e.g., FIGS. 2A-2B, 3, 5A-5B, & 9; ¶s [0070], [0100], [0106], [0121]), the crossmember being configured to have a plurality of apertures (See e.g., FIG. 9 element 81; ¶s [0066], [0070], [0100]), each aperture configured to allow flow around one of a plurality of longitudinal members (See e.g., FIG. 9 elements 8, 81, & 7; ¶s [0066], [0070], & [0100]), the plurality of apertures maintaining the stream of flow past the at least one crossmember (See e.g., FIG. 9 elements 8 & 81; ¶s [0070] & [0100]).
But KOMODA does not teach upon sensing an elevated bulk fuel temperature level, pumping fuel to an outboard location in a wing fuel tank.
However, Jones teaches upon sensing an elevated bulk fuel temperature level, pumping fuel to an outboard location in a wing fuel tank (See e.g., FIG. 2; ¶s [0062]-[0063], which teach, by means of a system controller that has temperature sensors connected to its inputs, an action is induced to activate a cooling system to reduce a temperature of fuel being used in a target tank, and then it diverts the fuel flow via valve operations, pumps, and pipes, therefore, when combined with KOMODA, the teaching in Jones is used to pump fuel to an outboard location in a wing fuel tank, therefore the references in their entirety teach the instant claim limitation ).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA and Jones before him, before the effective filing date of the claimed invention, to provide the aircraft system of KOMODA with upon sensing an elevated bulk fuel temperature level, pumping fuel to an outboard location in a wing fuel tank, as taught by Jones.  One of ordinary skill in the art would have been motivated to do so, with a reasonable (See e.g., ¶s [0001] & [0063]).


Claim 17 is/are rejected under 35 USC § 103 as being unpatentable over KOMODA, and further in view of WILLIAMS et al., U.S. Patent 3,275,061 A (hereinafter called WILLIAMS).
Regarding claim 17, KOMODA teaches wherein the fuel line comprises an outlet fluidly coupled to the fuel line (See e.g., FIGS. 3 & 5A-5B element 27 showing fuel being output) such that fuel is discharged in a respective plurality of stringer channels along the lower wing skin to increase an area of fuel distribution for further reducing the temperature of fuel (See e.g., FIGS. 2B, 3, & 9; ¶s [0070], [0098], [0100], [0106], & [0121], [0129], & [0167]).
But KOMODA does not teach a plurality of outlets fluidly coupled to the fuel line.
However, WILLIAMS teaches a plurality of outlets fluidly coupled to the fuel line (See e.g., FIG. 1 elements 80, 101, 86, where elements 80 and 101 teach a plurality of outlets, and element 86 teaches the fuel line, and the references in their entirety teach a plurality of outlets fluidly coupled to the fuel line).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of KOMODA and WILLIAMS before him, before the effective filing date of the claimed invention, to provide the fuel recirculation system of KOMODA with a plurality of outlets fluidly coupled to the fuel line, as taught by WILLIAMS.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a more (See e.g., column 2 lines 14-17 and 34-40).


Response to Arguments
Applicant’s arguments filed 12/07/2021 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/TERRI L FILOSI/
Examiner
Art Unit 3644
02 March 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644